Title: To John Adams from François Adriaan Van der Kemp, 3 August 1793
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 3 Aug. 1793.

Though I can not find a pretext, valid enough to exculpate me, in interrupting your Excellency’s serious occupations, however I am inclined to believe, that ÿou will excuse it after a silence of seven months, in the persuasion, that a due sense, of what everÿ American owes to your merits and character, with which since more than a dozen years I have been acquainted, being a witness of a great part of your political conduct and eminent services in Europe, impels me, to remember your excellencÿ, that a forgotten farmer gloryess yet, in having, once, being judged worthÿ of your more intimate acquaintance, and that the same farmer is not obliged to blush of an attachment or cover his Sentiments, of which he boasted a dozen years before—uncommon indeed—when the object of this esteem and affection is a man in such an elevated situation as you.
I am sorrÿ, that a set of few villains will rob the People of France of the worthiest of blessings—There it would have enjoyed them, notwithstanding the unanimous and unrelented opposition of all the combined Powers of Europe, if theÿ—in place of murdering Louis had adopted, in time, a good constitution, and left to their King—Louis or another—so much legal power outward splendor and greatness so manÿ means to gratifÿ everÿ defensible desire, that he would not have been tempted to overthrow it, but deemed his interest to support and defend it against everÿ one—
If in that Situation France had been invested bÿ malcontents or foreign powers—her friends would have espoused her cause—and France would have been in Europe, what America is in the new-world—independent and free—a scourge to despotism, and asylum for the oppressed.
I wished—for the benefit of mÿ countrÿ—that the French Princes had been wise and vaillant enough—in this situation of affairs—to secure for themselves one or other part of France, if it could not else, by joining the insurgents in Brittannÿ; and securing for them one or other fortified town—then it had been in their power—to sent their embassadors to foreign Powers—then they could have used the name of the people of France and left and easÿ opportunity to other Nations to suspend their judgment—during the contest of the different parties, as being not qualified to decide the question in favour of the one or other, and more so, there not one of the departments had yet ratified or adopted the different acts and proposals of the National Convention—
Had I not such a high opinion of the good sense and Political abilities of our government, I should be fearfull indeed, that the Americans should be seduced to some rash steps, by the cunning intrigues of a French minister—at present this case does not disturb mÿ tranquillity of mind!
I imagine, that I insinuated, how I, by the treacherÿ of others, who call’d him me friend, was deprived of a great part of those possessions, upon which I depended, in crossing the Atlantic and how this would oblige me, to retire farther to the back-parts of America, in order to insure mÿ own independence, and provide in time, for the subsistance of mÿ children which I should not wish to leave in a worse condition in America, than they would have enjoyed in Europe—I intend there-fore—to settle on the Oneida Lake, I made a purchase, sufficient, I hope, for mÿ intended purpose, and offered mÿ beautiful and improved farm for sale, which however I shall not leave without regret—but it must be so familiarises me with mÿ sort, and in few years—if mÿ health is unimpaired, the hardships shall make place for pleasures—had I anÿ fear for the continuance of our Peace—or wished I for a war with Great-Brittain, I should not be imprudent and cruel enough, to Sacrifice an Excellent woman, who suffered alreadÿ to much, upon the frontiers—
I think not, that I shall be obliged to sell the remnants of mÿ, before, exquisite Librarÿ; but should I find a Purchaser, if I offered them for sale?—Chieflÿ antient and modern Literature—early. hist. Polit.—&c—about 300 vol—? Rigid necessity alone can oblige me to it—and this would deprive me of a principal comfort in mÿ voluntarÿ retirement.
Favor me with the continuance of your esteem, and permit me, that, from time to time, I may be so free, in assuring, that I am with the highest consideration / Sir! your Exell: most obed. Sert.
Fr Adr van der Kemp.
P.S. Though I am avers of those adulatorÿ addresses to Government, who commonlÿ, first begged by it, show’s a consciousness of their side however, I believe it, this moment, adviseable to counsel some frends to address the President, after the example, of so many of their fellow citizens, and in the same time, the Governor of this State—This if it succeeds, shall have this effect, I hope, to moderate, at least, the inconsiderate ardour for the Jacobins in some of his frends—

